Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 12/14/2021 amendment/responses in the application of ZHU for “METHOD AND DEVICE FOR INDICATING TRNSMISISON DIRECTION” filed 01/22/2020.   The amendments/response to the claims have been entered.   No claims have been canceled.   No claims have been added.  Claims 1-7, 22, 26-41, 43, are now pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 22, 26, 28, 33, 39, 41, 43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HE et al. (US 2018/0302197 A1), hereinafter HE.
Regarding claim 1, HE discloses a method for indicating a transmission direction, the method being applied to a terminal for which a base station (the first communication node 511, the second communication node 512, the third communication node 513 and the fourth communication node 514, may each be a base station such as e.g. an eNB, eNodeB, BS, or any other network unit capable to serve a wireless device or a machine 500,…  or may be UE, mobile terminal, mobile station, etc…, see ¶ 0066) configures at least one bandwidth part, the method comprising: 
determining a detection mode for detecting a transmission direction of each of the at least one bandwidth part (once the first communication node 511 has determined that the third set of time-frequency resources 803 is to be used for communication of information with the third communication node 513, the first communication node 511 determines a direction of communication in the third set of time-frequency resources 803. The direction of communication is one of transmission and reception, see ¶ 0094; the frame 800, see figure 8); 
detecting transmission direction indication information about a bandwidth part according to the detection mode (once the first communication node 511 has determined that the third set of time-frequency resources 803 is to be used for communication of information with the third communication node 513, the first communication node 511 determines a direction of communication in the third set of time-frequency resources 803. The direction of communication is one of transmission and reception, see ¶ 0094; time-frequency resource 803, see figure 8); and 
determining a transmission direction of the bandwidth part according to the detected transmission direction indication information (the third set of time-frequency resources 803, the direction of communication being one of transmission and reception, wherein the direction of communication in the third set of time-frequency resources 803 is configured to be based on the information to be communicated, see ¶ 0146).  

HE discloses determining one or more bandwidth parts to be detected as all configured bandwidth parts (frames); determining a transmission direction indicated in the transmission direction indication information about each of all the configured bandwidth parts as a transmission direction of the bandwidth part; and determining a detection position corresponding to each of all the configured bandwidth parts (the third set of time-frequency resource 803 is place between frames 800 an additional or extra field, whose tx/rx direction may be selected arbitrarily, independently of the tx/rx directions inside the regular frame 800… By placing the extra field in-between frames 800, where a switch in tx/rx direction may anyway occur, the need for extra guard periods is minimized the third set of time-frequency resources 803 is placed in between frames 800, as indicated by the solid black rectangles. Each third set of time-frequency resources 803 in FIG. 9 is placed with guard period 901 on each side, as indicated by the thin white rectangles, see ¶ 0087-0088).

Regarding claim 7, HE discloses detecting the transmission direction indication information about each of all the configured bandwidth parts, wherein the transmission direction indication information carries information about a transmission direction of the bandwidth part; the determining the transmission direction of the bandwidth part according to the detected transmission direction indication information comprises: determining a transmission direction indicated in the transmission direction indication information about each of all the configured bandwidth parts as the transmission direction of the bandwidth part (the third set of time-frequency resource 803 is place between frames 800 an additional or extra field, whose tx/rx direction may be selected 

Regarding claim 43, HE discloses a non-transitory computer readable storage medium having stored thereon instructions that, when executed by a processor of a terminal, cause the terminal to perform the method for indicating a transmission direction according to claim 1 (see the first communication node 511 or 512, 513, 514 may be UE, mobile terminal, see ¶ 0066).
 
Regarding claim 22, HE discloses a device (the UE, Mobile terminal, see ¶ 0066) for indicating a transmission direction, the device being a terminal for which a base station configures at least one bandwidth part, the device comprising: 
a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to: 
determining a detection mode for detecting a transmission direction of each of the at least one bandwidth part (once the first communication node 511 has determined that the third set of time-frequency resources 803 is to be used for communication of information with the third communication node 513, the first communication 511 determines a direction of communication in the third set of time-frequency resources 803. The direction of communication is one of transmission and reception, see ¶ 0094; the frame 800, see figure 8); 
detecting transmission direction indication information about a bandwidth part according to the detection mode ((once the first communication node 511 has determined that the third set of time-frequency resources 803 is to be used for communication of information with the third communication node 513, the first communication node 511 determines a direction of communication in the third set of time-frequency resources 803. The direction of communication is one of transmission and reception, see ¶ 0094; the frame 800, see figure 8); and 
determining a transmission direction of the bandwidth part according to the detected transmission direction indication information (the third set of time-frequency resources 803, the direction of communication being one of transmission and reception, wherein the direction of communication in the third set of time-frequency resources 803 is configured to be based on the information to be communicated, see ¶ 0146).  

Regarding claim 26, HE discloses determine one or more bandwidth parts to be detected as all configured bandwidth parts; determine a transmission direction indicated in transmission direction indication information about each of all the configured bandwidth parts as a transmission direction of the bandwidth part; and determine a detection position corresponding to each of all the configured bandwidth parts (the third set of time-frequency resource 803 is place between frames 800 an additional or extra field, whose tx/rx direction may be selected arbitrarily, independently of the tx/rx 

Regarding claim 28, HE discloses  detect the transmission direction indication information about each of all the configured bandwidth parts, wherein the transmission direction indication information carries information about a transmission direction of the bandwidth part; and determine a transmission direction indicated in the transmission direction indication information about each of all the configured bandwidth parts as the transmission direction of the bandwidth part (the third set of time-frequency resource 803 is place between frames 800 an additional or extra field, whose tx/rx direction may be selected arbitrarily, independently of the tx/rx directions inside the regular frame 800… By placing the extra field in-between frames 800, where a switch in tx/rx direction may anyway occur, the need for extra guard periods is minimized the third set of time-frequency resources 803 is placed in between frames 800, as indicated by the solid black rectangles. Each third set of time-frequency resources 803 in FIG. 9 is placed with guard period 901 on each side, as indicated by the thin white rectangles, see ¶ 0087-0088). 

HE discloses determine a bandwidth part to be detected as one or more designated bandwidth parts, each of the one or more designated bandwidth parts being one designated from all configured bandwidth parts; determine a transmission direction indicated in the transmission direction indication information about each of the one or more designated bandwidth parts as a transmission direction of the bandwidth part; and determine a detection position corresponding to each of one or more designated bandwidth parts (the third set of time-frequency resource 803 is place between frames 800 an additional or extra field, whose tx/rx direction may be selected arbitrarily, independently of the tx/rx directions inside the regular frame 800… By placing the extra field in-between frames 800, where a switch in tx/rx direction may anyway occur, the need for extra guard periods is minimized the third set of time-frequency resources 803 is placed in between frames 800, as indicated by the solid black rectangles. Each third set of time-frequency resources 803 in FIG. 9 is placed with guard period 901 on each side, as indicated by the thin white rectangles, see ¶ 0087-0088). 

Regarding claim 39, HE discloses a device (UE, see ¶ 0066) for indicating a transmission direction, the device being a base station configuring at least one bandwidth part for a terminal, the device comprising: a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to: 
set a signaling notification for instructing the terminal to detect a transmission direction of each bandwidth part (once the first communication node 511 has determined that the third set of time-frequency resources 803 is to be used for 513, the first communication node 511 determines a direction of communication in the third set of time-frequency resources 803. The direction of communication is one of transmission and reception, see ¶ 0094; the frame 800, see figure 8); and 
send the signaling notification to the terminal through target signaling to determine, according to the signaling notification, a detection mode for detecting the transmission direction of each of the at least one bandwidth part (the third set of time-frequency resources 803, the direction of communication being one of transmission and reception, wherein the direction of communication in the third set of time-frequency resources 803 is configured to be based on the information to be communicated, see ¶ 0146).  

Regarding claim 41, HE discloses the signaling notification comprises at least one of: configuration information transmitted by transmission direction indication information about each of all the configured bandwidth parts (the third set of time-frequency resources 803, the direction of communication being one of transmission and reception, wherein the direction of communication in the third set of time-frequency resources 803 is configured to be based on the information to be communicated, see ¶ 0146); or a predefined rule, the predefined rule comprising a rule of determining a transmission direction of any other bandwidth part that is not designated to be detected according to a transmission direction of a designated bandwidth part. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 27, 34-35, 38,is/are rejected under 35 U.S.C. 103 as being unpatentable over HE in view of STERN-BERKOWITZ et al. (US 2014/0086112 A1), hereinafter STERN-BERKOWITZ.
Regarding claims 2, 6, 27 34-35, 38, HE fails to discloses receiving a first signaling notification that is sent by the base station through target signaling to instruct the terminal to detect the transmission direction of each of the at least one bandwidth part; and determining the detection mode for detecting the transmission direction of each of the at least one bandwidth part according to the first signaling notification. 
In the same field of endeavor, STERN-BERKOWITZ the base station/eNB transmits RRC signaling or Physical Layer signaling to WTRU for UL/DL configuration in a cell, the WTRU determines the direction of each subframe based on the received signaling (see ¶s 160, 244, 276, 340).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to implement STERN-BERKOWITZ’s teaching in the network/system taught by HE in order to configure the user equipment (UE) so the UE may know when to transmit UL data and when to receive DL data.   

Allowable Subject Matter
Claims 3-4, 29-32, 36-37, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
The examiner respectfully disagrees with the applicant’s argument in page 5. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “bandwidth part”) is nominal recitation.  The term “bandwidth” is well known in the art as:  resources, rates, frequency, carriers, time slot, slot, time frame, frequency frame, resource block, etc… Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The cited reference HE discloses the following in ¶ 0022, 0146:
By the first communication node 511 determining that a third set of time-frequency resources in the frame is to be used for communication of information, e.g., control information, the first communication node 511 with e.g., half-duplex restrictions, may efficiently exchange information, e.g., control signalling, with two or more communication nodes in the same frame, in both duplex directions. This may be performed in a configuration where the other sets of time -frequency resources in the frame have a fixed direction of communication, which allows for flexibility of the signalling in the communications network, while minimizing the signalling among the communication nodes involved in a communication.
The first communication node 511 is further configured to, e.g., by means of the determining module 1501 configured to, determine the direction of communication in the third set of time-frequency resources 803, the direction of communication being one of transmission and reception, wherein the direction of communication in the third set of time-frequency resources 803 is configured to be based on the information to be communicated.
HE disclose the claimed subject matters in claim 1.  
With regard to the applicant’s second argument, the preamble of claim 1 does not called for the method being performed by the terminal as suggested by the applicant.  The claimed cited “the method being applied to a terminal for which a base station configures” does not explicitly say the method being performed by the terminal.   The claim preamble can also be interpret as the base station performed the method when configuring the terminal for indicating a transmission direction.  Furthermore, HE, discloses that any of the first communication node 511, the second communication node 512, the third communication node 513, and the fourth communication node 514 may also be a communications device, also known as e.g., UE, mobile terminal, wireless terminal, mobile station, mobile telephone, cellular telephone, or laptop with wireless capability, just to mention some further examples (see ¶ 0066).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

                                                                                                                                                                                                   /BOB A PHUNKULH/Primary Examiner, Art Unit 2412